Case: 19-30598      Document: 00515430496         Page: 1    Date Filed: 05/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        May 27, 2020
                                    No. 19-30598                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DERRICK ANTHONY FELTON, also known as Fat Bastard,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:17-CR-171-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Derrick Anthony Felton appeals the 262-month prison term and five-
year term of supervised release imposed on his guilty plea conviction for
conspiracy to distribute narcotics. See 21 U.S.C. §§ 841(a), 846. Concluding
that the district court did not clearly err in assigning Felton a two-level
aggravating role enhancement under U.S.S.G. § 3B1.1(c), we affirm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.
    Case: 19-30598    Document: 00515430496     Page: 2   Date Filed: 05/27/2020


                                 No. 19-30598

      Under § 3B1.1(c), the base offense level increases by two if the defendant
was an organizer, leader, manager, or supervisor in a criminal activity
involving fewer than five participants and being not otherwise extensive, such
as the one in the instant case. See United States v. Perkins, 105 F.3d 976, 980
(5th Cir. 1997). Section 3B1.1(c) “is inclusive and calls for the same 2-level
adjustment regardless of the specific aggravating role held by the defendant.”
United States Sentencing Commission Aggravating and Mitigating Role
Adjustments Primer §§ 3B1.1 & 3B1.2, p.8.
      Although the district court did not specify his aggravating role, we
conclude, in view of the facts and our precedent, that Felton was a manager.
See United States v. Miranda, 248 F.3d 434, 447 (5th Cir. 2001); accord United
States v. Delgado, 672 F.3d 320, 345 (5th Cir. 2012) (en banc).              The
uncontradicted presentence report (PSR) adopted by the district court
recounted that investigative materials and the stipulated factual basis showed
that Felton acquired all the co-conspirators’ drugs by traveling to California to
buy large quantities of methamphetamine, which he arranged to have
delivered at various places in Louisiana so that he could distribute some to co-
conspirators and keep some for his own sales.         Also, the uncontradicted
PSR addendum pointed out that substantial amounts of drugs and cash were
found in Felton’s residence, together with partially burned postal service boxes
and vacuum sealed bags. Retrieved text messages showed that the drugs made
it to Louisiana because of Felton’s coordination and negotiation. In gist, Felton
managed how the co-conspirators’ acquired the drugs that gave life to the
conspiracy. See Miranda, 248 F.3d at 447. Thus, as enhancement was not
clear error, we affirm. See United States v Curtis, 635 F.3d 704, 720-21 (5th
Cir. 2011); United States v. Ho, 311 F.3d 589, 602 n.12 (5th Cir. 2002).
      AFFIRMED.



                                       2